UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT



                                    No. 01-20186
                                  Summary Calendar


                          UNITED STATES OF AMERICA,

                                                        Plaintiff - Appellee,


                                       VERSUS


                               ANTONIO ISAURO CORTEZ,

                                                       Defendant - Appellant.




           Appeal from the United States District Court
       For the Southern District of Texas, Houston Division
                          (Criminal No. H-CR-00-650)
                                  January 8, 2002
Before DeMOSS, PARKER and DENNIS, Circuit Judges
              *
PER CURIAM:


O R D E R:
      Court-appointed counsel for Antonio Cortez has filed a motion
to withdraw and an accompanying brief as required by Anders v.
California,       386   U.S.    738   (1967).   Counsel   has   not,   however,


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                          1
fulfilled the requirements of Anders.
       Anders established standards for an appointed attorney who
seeks to withdraw from a direct criminal appeal on the ground that
the    appeal    lacks    an   issue    of    arguable   merit.        After    a
“conscientious examination” of the case, the attorney must request
permission to withdraw and must submit a “brief referring to
anything in the record that might arguably support the appeal.”
Anders, 386 U.S. at 744.           The attorney must isolate “possibly
important issues” and must “furnish the court with references to
the record and legal authorities to aid it in its appellate
function.” United States v. Johnson, 527 F.2d 1328, 1329 (5th Cir.
1976).
       Counsel has failed to obtain and file a copy of the transcript
of Cortez’s sentencing hearing, without which this court cannot
conduct a “full examination of all the proceedings.”               See Anders,
386 U.S. at 744.         Accordingly, his motion to withdraw is DENIED
WITHOUT PREJUDICE.
       IT IS FURTHER ORDERED that a copy of the sentencing transcript
be    obtained   for   inclusion   in   the    record.    See     18   U.S.C.   §
3006A(d)(6).
       IT IF FURTHER ORDERED that, within 40 days after the filing of
said transcript, counsel must submit either a regular appellate
brief or an adequate Anders brief with a renewed motion for leave
to withdraw.




                                        2